 


110 HRES 29 EH: Supporting the goals and ideals of National Mentoring Month 2007.
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 29 
In the House of Representatives, U. S.,

January 22, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Mentoring Month 2007. 
 
 
Whereas mentoring is a longstanding concept in which a dependable adult provides guidance, support, and encouragement to facilitate a young person’s social, emotional, and cognitive development; 
Whereas high-quality mentoring promotes positive outcomes for young people, including an increased sense of industry and competency, a boost in academic performance and self-esteem, and improved social and communications skills; 
Whereas research on mentoring shows that participation in a high-quality mentoring relationship successfully reduces the incidence of risky behavior, delinquency, absenteeism, and academic failure in young people; 
Whereas mentoring, in addition to being beneficial for those being mentored, is also extremely rewarding for those serving as mentors; 
Whereas quality programs that encourage young people to learn about mentoring and to become mentors, such as programs that recruit high school students to mentor younger children, are important and have the potential to create high-quality mentors at an early age; 
Whereas mentoring relationships have grown dramatically in the past 15 years, now reaching 3 million young Americans, because of the remarkable creativity, vigor, and resourcefulness of the thousands of mentoring programs and millions of volunteer mentors in communities throughout the Nation; 
Whereas, in spite of the progress made to increase mentoring, our Nation has a serious mentoring gap, with nearly 15 million young people currently in need of mentors; 
Whereas a recent study confirmed that one of the most critical challenges that mentoring programs face is recruiting enough mentors to help close the mentoring gap; 
Whereas in December 2006, the President designated January 2007 as National Mentoring Month to call attention to the critical role mentors play in helping young people realize their potential; 
Whereas the month-long celebration of mentoring will encourage more individuals and organizations, including schools, businesses, nonprofit organizations, faith institutions, and foundations, to become engaged in mentoring across our Nation; and 
Whereas National Mentoring Month will build awareness of mentoring and recruit more individuals to become mentors, thus helping close our Nation’s mentoring gap: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Mentoring Month; 
(2)acknowledges the diligent efforts of individuals and groups who promote mentoring and who are observing National Mentoring Month with appropriate ceremonies and activities to further promote awareness of and volunteer involvement with youth mentoring; 
(3)recognizes with gratitude the contributions of the millions of caring adults and students who are already volunteering as mentors; and 
(4)encourages more adults and students to volunteer as mentors. 
 
Karen L. Haas,Clerk.
